Citation Nr: 1212990	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-18 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disorder for purposes of compensation.

2.  Entitlement to service connection for a dental disorder for treatment purposes.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946 with additional unverified active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of the Veteran's appeal, he moved and his claims folder was transferred to the RO in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a dental disorder for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had several extractions during service.  He was also treated for caries involving a number of teeth.  His medical/dental records do not show that he suffered any dental trauma in service.  

2.  Loss of replaceable missing teeth is not a disorder for which service connection can be granted for compensation purposes.

3.  The Veteran's dental condition is not manifested by impairment of the mandible (low jaw), loss of a portion of the ramus, and/or loss of a portion of the maxilla (upper jaw); nor are any lost teeth due to loss of substance of body of maxilla or mandible. 



CONCLUSION OF LAW

The criteria for service-connected compensation for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.381 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran submitted a claim for entitlement to service connection for what he described was a "dental condition" in November 2009.  He said he received dental treatment in service.  The Veteran listed his dates of service as from November 1944 to December 1946.

The Veteran's Army WD AGO 53-55, Enlisted Record Report of Separation, Honorable Discharge, lists active service dates from November 1945 to December 1946.  However, entries on the form also reflect that the Veteran had one year, eight months, and sixteen days of prior service.  A record of immunizations section of the form reflects the Veteran was given a small pox immunization in April 1945.  The RO attempted to verify the Veteran's dates of service but received a report that the Veteran's records were fire-related and no other records were available for the Veteran.

The RO was able to obtain copies of the Veteran's enlistment physical examination from November 1945 and his discharge examination from December 1946.  In addition, the Veteran's dental records were obtained and they reflect that dental treatment was provided to the Veteran between May 1945 and June 1946.

Although the exact dates of service cannot be verified, the Board will afford the Veteran the benefit of the doubt and consider all of the dental treatment reported in his records to have been provided during active service.

The dental records show that the Veteran received treatment for cavities in 8 teeth in May 1945.  He was assigned to Shepard Field, Texas, at that time.  A second entry, dated in July 1945, noted treatment for 9 teeth with cavities and the extraction of one tooth.  This treatment was noted to be provided at Amarillo Army Air Field, Texas.  The last treatment entry is dated in June 1946 and shows treatment for a cavity in one tooth.  

The Veteran's November 1945 examination report shows only one tooth missing, designated as tooth right #16 on the form, also known as tooth #32 on VA's method of numbering teeth.  This represents the right, rear lower molar.  The Veteran's December 1946 examination report shows the original missing tooth, right #16, as well as the remaining other three rear molars, upper and lower.  Right #8, left #8 and Left #16.  The VA designations for the same teeth would be teeth #1, 16, and 17.  There was no facial or dental trauma reported on the examination.  No abnormalities of the mouth or gums were reported on either examination report.  

The RO wrote to the Veteran in April 2010.  He was informed of the fire at the National Archives and Records Administration in 1973.  He was also informed that, if his records were at the facility at the time, they may have been destroyed.  He was asked to complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, to identify possible sources of records.  He was also advised of other sources of evidence he could submit in support of his claim in light of the likelihood of his records having been destroyed.

The Veteran submitted a completed DA Form 13055 in April 2010.  He reported receiving dental treatment in service in 1945 at bases located in Shepard and Amarillo.  He also listed dental treatment in 1955 in Columbia, South Carolina.  In an accompanying statement the Veteran said the dental work done in service had deteriorated and he wanted to see a dentist at a local VA facility or a dentist approved by VA.  He wanted work done on his appliance fittings and follow-up to work done by a VA-authorized provider in Columbia in 1955.

The Board notes that the claims folder contains the result of a computer query as to the existence of a prior claims folder.  The printout of the query is dated in November 2009.  The printout shows that the Veteran apparently had another claims folder but that it was destroyed in 1991.

The Roanoke RO issued a rating decision in June 2010.  The RO denied service connection for a dental disorder for purposes of compensation.  The RO also denied service connection for a dental disorder for treatment purposes.  

The Veteran submitted his notice of disagreement (NOD) in July 2010.  He disagreed with the denial of service connection of a dental disorder for compensation purposes as well as for treatment.  The Veteran also noted that he believed his service dates were listed incorrectly on the rating decision - the RO used the dates on the Veteran's discharge.  He said that he served on active duty in the Army Air Corps from February 1945 to December 1946.  He said he did not think that made a difference in the outcome.  He did not allege that he had suffered any dental trauma in service.

The RO wrote to the Veteran to inform him of his choices in regard as to how to proceed with his appeal in July 2010.  The Veteran responded in September 2010.  He submitted a copy of a VA notice letter dated in December 1954.  The letter was from the RO in Columbia and it informed the Veteran that action had been taken on his application for outpatient dental treatment.  The letter further stated that, because of the Veteran's wartime service, service connection was granted for teeth #1-2-3-4-12-18-20-28-29-30-31 and 32.  A diagram of the mouth that showed the numbering of the teeth was included on the first page of the letter.  This diagram reflects the Board's earlier correlation of numbering of the teeth listed in the service dental records to the numbering system used by VA.  

The letter advised that this was not an authorization for examination or treatment.  The rating would be considered with applicable laws and regulations to make a determination on the Veteran's eligibility for outpatient dental treatment.  He would be advised on a decision.

The Veteran also submitted a copy of a VA Form 3-3542, Authorization to Report - Voucher for Mileage Allowance that was dated in December 1954.  The form was authorization for the Veteran to report for a dental examination.  The appointment was for a date in January 1955.  There is a stamped entry on the form to reflect that the Veteran reported for the examination and he was further directed to report to the cashier for reimbursement.

The Roanoke RO issued a statement of the case (SOC) in May 2011.  The SOC addressed the issue of entitlement to service connection for a dental disorder for purposes of compensation.  This issue remained denied.  The reason and bases section of the SOC noted that the Veteran was granted service connection for dental treatment as reported in the VA letter of December 1954.  It was also noted that the Veteran had relocated and that his claims folder would be transferred to the RO in St. Louis in order to have his dental treatment established a facility in that area.

The Veteran perfected his appeal, with the RO in St. Louis, in July 2011.  He stated that he wanted to appeal the original findings.  He also said that he concurred with the Roanoke RO's finding that he had previously been granted service connection for dental treatment.  He said he wanted to receive his dental treatment in the Kansas City, Missouri, area.

Associated with the claims folder is a deferred rating decision issued by the RO in St. Louis in January 2012.  The decision directs that a copy of the Veteran's claim and his substantive appeal, VA Form 9, Appeal to Board of Veterans' Appeals, be forwarded to a VA medical facility for consideration of the claim for entitlement to service connection of a dental disorder for treatment purposes.

The deferred rating decision went on to say the prior adjudication of entitlement to service connection of a dental disorder for treatment purposes was not at the request of a VA dental clinic and was done in error.

The issue of entitlement to service connection for a dental disorder for purposes of compensation was certified on appeal to the Board in January 2012.



II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011).

The Board notes that 38 C.F.R. § 3.381 was amended during the pendency of the Veteran's claim.  However, the amendment is not relevant to the question of whether the Veteran's has a dental condition that is eligible for service connection for compensation purposes.  The change in regulation will be discussed further in the Remand section below.

There are no lay statements to weigh against the absence of contemporaneous medical records.  The Veteran is not claiming impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla due to service, nor is he claiming that any loss of teeth were the result of loss of substance of maxilla or mandible.  38 C.F.R. § 4.150.  He has not alleged that he suffered any type of dental trauma in service.  Rather he appears only to be seeking entitlement to dental treatment; particularly in light of his several statements and his submission of a copy of the VA letter from December 1954.  He has stated that he wants follow-up to the care he was provided in service and in 1955.  

The Board finds that the preponderance of the evidence is against a claim for service connection for a dental disorder for purposes of compensation.  In reaching this conclusion, the Board has considered the applicability of the benefit of the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).   

Duty to Provide Notice and Assistance

VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  VA will also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)); see also 38 C.F.R. § 3.159 (2011).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In addition, the United States Court of Appeals for Veterans Claims (Court), has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in November 2009.  The RO wrote to him that same month with notice on how to substantiate his claim for service connection of a dental condition for compensation purposes.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  In particular, the Veteran was asked to submit a copy of his DD 214 (The Board notes that this form was not in use at the time of the Veteran's service.  His discharge document was of record and has been discussed, supra).  The Veteran was also provided with the Dingess elements relating to how disability ratings are determined and effective dates.  

The Veteran responded to the letter in December 2009.  He said he was seeking a copy of his DD 214 and would provide it once he obtained the copy.

As noted, the RO's attempts to obtain additional military records for the Veteran were unsuccessful.  The RO was informed that the Veteran's records were likely affected by the fire at the records center in 1973.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct service treatment records.  Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The RO wrote to the Veteran in April 2010.  The Veteran was informed of the fire at the records center that likely destroyed his records.  He was given multiple examples of alternative forms of evidence that he could submit in support of his claim.  He responded to that letter with a submission of the completed NA Form 13055 and his declaration that he wanted dental treatment.  

The Veteran's claim was denied in June 2010.  He submitted his NOD in July 2010.  He also provided evidence of VA action regarding a claim for outpatient treatment in December 1954.  The Veteran perfected his appeal in July 2011.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim, to include submitting alternative forms of evidence in light of his fire-related military records.  He responded to the letters from the RO.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service dental records and entrance and discharge physical examinations and statements from the Veteran.  The Veteran submitted a copy of a prior VA assessment of his eligibility for outpatient dental treatment.  The Veteran declined to have a hearing in his case.  

The Veteran was not afforded an examination in regard to his dental claim.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

The Veteran did not satisfy the requirements in this case because of the lack of evidence to establish he suffered dental trauma in service or that he had a current dental disability that could be service connected for compensation purposes.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a dental disorder, for purposes of compensation, is denied.


REMAND

The Veteran's November 2009 claim was adjudicated on the bases of disability compensation and treatment purposes.  The claim for both issues was denied with the issue involving compensation addressed in the decision above.

The Board notes that the adjudication of the dental treatment issue appears to have been done in violation of standing Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) policy.  See M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also VBA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010.

These manual provisions and Fast Letter direct that an RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  Such a claim is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility.  

The Board previously noted that 38 C.F.R. § 3.381 was recently amended in January 2012.  See 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  The regulation applies to determinations of service connection of dental conditions for treatment purposes.  In particular, the regulation was changed by adding a new subsection (a) to § 3.381.  The change directed that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on certain questions as described in the subsection.  See 77 Fed. Reg. 4471 (to be codified at 38 C.F.R. § 3.381(a)).  The inclusion of this subsection was not viewed as a substantive change but a codification of existing policy.  The policy is reflected in the listed M21-1MR citations and VBA Fast Letter.

The Veteran disagreed with the denial of compensation and treatment in his NOD of July 2010.  In September 2010 he submitted evidence that consisted of a VA letter that provided notice of a finding that service connection was granted for 12 teeth.  The letter was dated in December 1954 and issued in response to an application for outpatient dental treatment that is not of record.  

Although the Veteran submitted a valid NOD, the issue of entitlement to service connection for a dental condition for treatment purposes was not further addressed by the RO in Roanoke.  Rather, the RO felt the letter from December 1954 established an entitlement to treatment and, in light of the Veteran's relocation to the jurisdiction of the RO in St. Louis, did not include the dental treatment issue when the SOC was issued in May 2011.

The St. Louis RO issued the deferred rating decision in January 2012.  The determination was to forward the Veteran's claim for dental treatment to a VHA facility.  There is no indication in the claims folder that this was done but the Board presumes that such action was taken.  The deferred rating decision also noted that the prior adjudication of the claim for service connection for a dental condition was done in error.  There was no discussion of the Veteran's NOD of July 2010 and no action taken in that regard.

The Veteran's NOD as to the issue of dental treatment is timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  In general, this would trigger a requirement that he be issued a SOC in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  The Board is aware that the issue of entitlement to service connection for a dental condition for treatment purposes was referred to a VHA facility for their determination.  The results of this action are not of record at this time.  

In light of the Veteran's timely NOD, an SOC must be issued on the issue of entitlement to service connection for a dental condition for treatment purposes unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the issue of entitlement to service connection for a dental condition for treatment purposes unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


